REASONS FOR ALLOWANCE
Claims 1-3, 5-17 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a cis content of the 1,4-butadiene monomer units is greater than 0.8 (80%) and the cis content of the second monomer is greater than 0.9 (90%).
Claims 2-3, 5-16 depend from claim 1 and therefore contain the limitations of claim 1.
The limitations that are the basis for the allowance appear in claim 17, a polymer of claim 17 having the endgroups F1 and F2 as recited by claim 17.
The present claims are allowable over the closest prior art, namely Michaud (US 2015/0259470), Putzien (US 9,643,948), and Michaud (US 2015/0315310).
Michaud ‘470 fails to teach the cis content of the 1,4-butadiene monomer units is greater than 0.8 (80%) and the cis content of the second monomer (II) is greater than 0.9 (90%). Michaud ‘470 fails to teach endgroups F1 and F2.
Putzien teaches cyclic carbonates terminating polymers. However, Putzien teaches the polymers are polyethers which fall outside the scope of the claimed copolymer P.
Michaud ‘310 teaches cyclic carbonates terminating hydrocarbon polymers. However, Michaud ‘310 teaches the polymers do not have the comonomer (II) having an R0 group which fall outside the scope of the claimed copolymer P.
Because the limitations of claims 1 and 17 are not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C BOYLE/Primary Examiner, Art Unit 1764